F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                    UNITED STATES CO URT O F APPEALS
                                                                        March 29, 2007
                                TENTH CIRCUIT                        Elisabeth A. Shumaker
                                                                         Clerk of Court

 TER RY BLEV INS,

              Plaintiff-Appellant,

 v.                                                      No. 06-1476
                                                  (D.C. No. 06-CV-969-ZLW )
 LA RRY R EID , Warden, C SP; JOHN                        (D . Colo.)
 DOE #1 TOM M ., Chairperson Ad Seg
 Hearing; JUDY LINDSEY, Initiating
 Em ployee; C ATH Y SLA CK ,
 Administrative H ead/Director,

              Defendants-Appellees.



                           OR D ER AND JUDGM ENT *


Before BR ISC OE, M cKA Y, and M cCO NNELL, Circuit Judges.


      In this pro se state prisoner civil rights appeal, Plaintiff attacks his twice

having been classified and placed in administrative segregation, the forfeiture of

his property, and various conditions of his confinement. Relying on Steele v.




      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument.
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
Federal Bureau of Prisons, 355 F.3d 1204, 1210 (10th Cir. 2003), the district

court dismissed Plaintiff’s second amended complaint for failure to establish

exhaustion of administrative remedies.

      In Aquilar-Avellaveda v. Terrell, --- F.3d ----, 2007 W L 646150 (10th Cir.

M ar. 5, 2007), we recognized that the Supreme Court’s recent decision in Jones v.

Bock, --- U.S. ----, 127 S. Ct. 910, 921 (2007) abrogated Steele by determining

that failure to exhaust is an affirmative defense and that prisoners are not required

to specially plead or prove exhaustion in a complaint. 1

      In light of Jones v. Bock, the case is REM ANDED for reconsideration

consistent w ith that decision. See Aquilar-Avellaveda, 2007 W L 646150, at *3.

W e G R A NT Plaintiff’s renewed motion for leave to proceed without prepayment

of the appellate filing fee, and remind Petitioner of his obligation to continue

making partial payments until the entire fee has been paid in accordance with the

Clerk’s Office assessment of partial payments.

                                               Entered for the Court


                                               M onroe G. M cKay
                                               Circuit Judge




      1
        W e note that Plaintiff’s original and amended complaints allege that he
has exhausted administrative remedies on all his claims because the Colorado
Department of Corrections failed to answer his grievance petition with the 45-day
time frame allotted by § 850-4 of the Colorado Department of Correction
Administrative Regulations.

                                         -2-